          Case 4:21-cv-00583-LPR Document 8 Filed 07/20/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TOMMY MOSLEY                                                                            PLAINTIFF
ADC #085548

v.                               Case No. 4:21-CV-00583-LPR

WENDY KELLY, et al.                                                                 DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Tommy Mosley’s complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       So adjudged this 20th day of July, 2021.



                                                                       ______________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
